DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application 16/672,355 filed on 11/1/2019.
Claims 1-10 have been examined and are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/672,349 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The examiner notes that Claim 1 of copending Application No. 16/672,349 recites substantially similar subject matter, more specifically:
A method for security detection for a physical layer authentication system including a transmitting device, a receiving device, an active adversarial system and an unaware monitoring device, comprising: a) said transmitting device transmitting a first signal, said first signal passing through a wireless fading channel and thereby becoming a second signal; b) said active adversarial system i) receiving the second signal; ii) computing a first testing statistic and an estimated tag from the second signal; iii) determining a key v) determining a first false alarm probability estimate from first testing statistic and a first testing hypothesis; vi) determining a first optimal threshold while making the first false alarm probability less than or equal to an upper bound of the first false alarm probability according to the Neyman-Pearson theorem; vii) determining a first detection probability, and estimating a feasible authentication information leakage (FAIL) value as a function of an authentication information leakage ratio and the first detection probability; c) said receiving device i) receiving the second signal; ii) determining an object signal from the second signal; iii) determining a residual signal from the object signal; iv) computing a second testing statistic as a function of the residual signal; v) determining a second optimal threshold while making the second 21false alarm probability less than or equal to an upper bound of the second false alarm probability based on Neyman-Pearson theorem; vi) computing a second detection probability; vii) determining an authentication accuracy from the second detection probability; and d) said transmitting device further determining a probability of security authentication for measuring safety of the physical layer authentication system based on the FAIL value and the authentication accuracy.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2-10 are dependent from respective independent Claim 1 thus they would respectfully inherit the provisional nonstatutory Double Patenting rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding Claims 1-10; claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the concept of determining a probability of security authentication for measuring safety of the physical layer authentication system, more specifically:

Claim 1 - A security detection method for a physical layer authentication system including a 
a) 
b) said active adversary 
i
 ii) computing a first testing statistic and an estimated tag based on the second signal; 
iii) determining a first false alarm probability estimate from the first testing statistic and a first testing hypothesis; 

v) determining a first detection probability; 
c) said receiving device 

ii) determining an object signal from the second signal; 
iii) determining a residual signal based on the object signal; 
iv) computing a second testing statistic based on the residual signal; 
v) determining a second optimal threshold while making the second false alarm probability less than or equal to an upper bound of the second false alarm probability based on the Neyman-Pearson theorem; 
d) 
	The examiner respectfully notes that the limitations not struck out above, i.e., computing a first testing statistic and estimated tag, determining a first false alarm probability estimate from the first testing statistic and a first testing hypothesis, determining a first optimal threshold..., determining an objet signal..., determining a residual signal..., computing a second testing statistic..., determining a second optimal threshold..., determining a probability of security authentication for measuring safety of the physical layer authentication system...,  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements of devices transmitting/receiving signals and performing computations to perform the aforementioned steps. These devices in such steps area at a high-level of generality (i.e., as generic devices transmitting/receiving signals and performing computations) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using devices transmitting/receiving signals and performing computations perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, see MPEP 2106.05(d)(ii) for evidence regarding well-understood, routine, and conventional activity (i.e., Receiving or transmitting data over a 
	Regarding Claims 2-10, Claims 2-10 recite limitations that further define the same abstract idea noted in Claim 1.  Therefore, they are considered patent ineligible for reasons given above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1; claim 1 recites the limitation of “d) said receiving device further determining a probability of security authentication for measuring safety of the physical layer authentication system based on the first detection probability and the second detection probability” is indefinite as “the first detection probability” is determined at the “said active adversary”; so how does “said receiving device” obtain/use such “data”. 

Regarding claims 2-10; claims 2-10 are dependent on claim 1, and therefore inherit 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph issues of the independent claims.

Regarding Claim 2; The limitation as similar to Claim 1, and is indefinite based on antecedent to Claim 1, as how is the Psa computed as “the first detection probability” is determined at the “said active adversary”; so how does “said receiving device” obtain/use such “data”. 

Regarding Claim 4; The claim element of 
    PNG
    media_image1.png
    18
    76
    media_image1.png
    Greyscale
 renders the claim indefinite as is this the same as Pt and Ps,

Regarding Claim 5; The examiner notes that the claim elements of the equation has 
terms/variables that are not described, i.e. , R, sH/I, and si, and  this renders the claim indefinite.  

Regarding Claim 5; Claim 5 recites the limitation "the Hermitian transpose" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claims 6; claim 6 recites “wherein the first testing hypothesis is: H10: the second carrier signal is a normal signal, H11: the second carrier signal is a tagged signal”.  Further claim 6 recites “wherein a second testing hypothesis is: H20: the tag signal is not present in the residual signal, H21: the tag signal is present in the residual signal.”  The examiner notes this is indefinite as what is the testing hypotheses?  For example for the first testing hypotheses what does H10: the second carrier signal is a normal signal, H11: the second carrier signal is a 10 and H11.  Similar rationale applies to H20 and H21.

Regarding Claim 8; The second limitation of computing an i’th block of the second false alarm probability (PFA,I,Bob) such that PFA,I,Bob = PR(δi,Bob > θi,Bob|H20), as a function of the first optimal threshold θi,Bob and the i’th block of the first testing hypothesis δi,Bob  is indefinite as how does the first testing hypothesis play a part in the second false alarm probability as it is determined at different devices. 

Regarding Claim 9; The examiner notes that the claim elements of the equation has 
terms/variables that are not described, i.e. , εPFA,Bob;, this renders the claim indefinite.  

Regarding Claim 10; The examiner notes that the claim elements of the equation has 
terms/variables that are not described, i.e. , Q, ps;, this renders the claim indefinite.  










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baras et al. (US 2010/0246825 A1).

Regarding Claim 1;
Baras discloses a security detection method for a physical layer authentication system (Title and [0005]) including a transmitting device (FIG. 1 – Sender/Transmitter), a receiving device (FIG. 1 – Aware Receiver), an active adversary system (FIG. 1 - Adversary) and an unaware monitoring device (FIG. 1- Unaware Device and [0048]-[0049]), comprising: 
a)  said transmitting device transmitting a first signal, said first signal passing through a wireless fading channel and becoming a second signal ([0051]-[0052] - A reference system is introduced herein as the baseline communications system upon which the novel authentication scheme is built. As an example, single-antenna transceivers transmitting narrowband signals in flat fading channels are considered for the system 10 of the present invention and [0055] – reference signal and [0058] – fading channel model is assumed); 
(FIG. 1 – Adversary and [0115] – The adversary is an active competent and transmit his/her own signals that are observable by the receiver and [0122] - Impersonation)
i)  receiving the second signal ([0048] -  active adversary 22 "listen" on the wireless medium 18 to recover the messages sent from the sender/transmitter 12 and [0113]-[0115]);
ii)  computing a first testing statistic and an estimated tag based on the second signal ([0130] – In the attempt to recover the secret key, the adversary may estimate the residual by remove the message from yi... Since the adversary estimates each tag symbol with some non-zero error.... generates the signal most similar to the residual);
...
iii) [a] first testing hypothesis([0068]-[0069] and [0129] – The adversary 22 may determine which tag symbol was sent by performing a sign test on yk);
v)  determining a first detection probability ([0123] – adversary inserts his/her own block... with probability... the new detection probability is then... (Eq. 37));
c) said receiving device (FIG. 1 – Aware Receiver)
i)  receiving the second signal ([0084] – decides on the authenticity of the signal); 
ii)  determining an object signal from the second signal ([0084] – demodulating the estimated tagging signal); 
iii)  determining a residual signal based on the object signal ([0084] - ...and look for it in the residual ri); 
iv)  computing a second testing statistic based on the residual signal ([0085] – A threshold test is performed... the test statistic τi and [0086]);
([0085] – A threshold test is performed... the test statistic τi... [0087] – The threshold τ0 of this test is determined for a false alarm probably αaccording to the distribution τi.|H0  and [0108]-[0109] – Rayleigh block fading channel assumed... and [0110] – For the extended test, x is compared with a threshold ko that is set so that the false alarm probability does not exceed the new false alarm probability ... Neyman-Person Test);
d) said receiving device further determining a probability of security authentication for measuring safety of the physical layer authentication system based on the first detection probability and the second detection probability ([0085] and [00110]-[0113] - probability of correctly deciding Hi);
Baras fails to explicitly disclose;
iii)  determining a first false alarm probability estimate from the first testing statistic [and a first testing hypothesis]; 
iv)  determining a first optimal threshold while making the first false alarm probability less than or equal to an upper bound of the first false alarm probability based on the Neyman-Pearson theorem; 
However, Baras does teach giving the adversary more opportunity to inject malicious blocks, in [0112] and further states that the adversary 22 may try to create his/her own messages and tags that he/she hopes will be accepted by the aware receiver 14. In this way, the adversary 22 tries to impersonate the sender 12, in [0123] and the adversary 22 may determine which tag k, in [0129] and further concepts of the adversary using brute force estimation, in [0130]. 
Therefore, it would have been obvious to try, by one of ordinary skill in the art before the effective fielding date of the invention, to use the similar features of of iii)  determining a ... false alarm probability estimate from the ... testing statistic and a [first] testing hypothesis ([0085] and[0087]);  iv)  determining a ... optimal threshold while making the ... false alarm probability less than or equal to an upper bound of the ... false alarm probability based on the Neyman-Pearson theorem ([0085] – A threshold test is performed... the test statistic τi... [0087] – The threshold τ0 of this test is determined for a false alarm probably αaccording to the distribution τi.|H0  and [0108]-[0109] – Rayleigh block fading channel assumed... and [0110] – For the extended test, x is compared with a threshold ko that is set so that the false alarm probability does not exceed the new false alarm probability ... Neyman-Person Test) and incorporate it into the Baras’s concepts to thereby identify iii)  determining a first false alarm probability estimate from the first testing statistic [and a first testing hypothesis] iv)  determining a first optimal threshold while making the first false alarm probability less than or equal to an upper bound of the first false alarm probability based on the Neyman-Pearson theorem since there are a finite number of identified, predictable potential solutions (i.e. determining a false alarm probability estimate and determining a optimal threshold while making the false alarm probability) to the recognized need (i.e., false alarm probability for authenticity of a signal) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (i.e., designing a more robust security system).


Regarding Claim 2;
Baras discloses the method to Claim 1.
	Baras further discloses comprising computing the probably of security authentication (PSA) as:
                
                    P
                    SA
                    =
                    
                        
                            max
                        
                        ⁡
                        
                            {
                            P
                            D,Bob
                            -
                            P
                            D,Eve
                            ,
                             
                            0
                            }
                        
                    
                
            
wherein PD,Eve is the first detect probably and PD,Bob is the second detection probability (Baras, [0123] = EQ. 37 (i.e., The addition of adversary probability with detection probability would result in the max probability)).

Regarding Claim 3;
Baras discloses the method to Claim 1.
Baras further discloses further comprising transmitting the first signal as data blocks ([0055] – messages are blocks of M symbols).

Regarding Claim 4;
Baras discloses the method to Claim 1.
Baras further discloses further comprising generating an i’th block of the residual signal ri such that

    PNG
    media_image2.png
    42
    139
    media_image2.png
    Greyscale

wherein xi denotes the i’th block of the object signal, si donates the i’th block of the object message signal, and 
    PNG
    media_image1.png
    18
    76
    media_image1.png
    Greyscale
 (Baras, [0084] and [0037] – Equation 21).


Regarding Claim 6;
Baras discloses the method to Claim 1.
	Baras further discloses wherein the first testing hypothesis is:
		H10: the second carrier signal is a normal signal ([0069] – In the case... the transmitted signal contains no authentication tag and [0129] – The adversary 22 may determine which tag symbol was sent by performing a sign test on yk);
		H11: the second carrier signal is a tagged signal ([0068]-[0069] and [0129] – The adversary 22 may determine which tag symbol was sent by performing a sign test on yk););
	and a second testing hypothesis is:
		H20: the tag signal is not present in the residual signal ([0085] – Eq. 22);
		H11: the tag signal is present in the residual signal ([0085] – Eq. 23).

Regarding Claim 7;
Baras discloses the method to Claim 6.
	Baras further discloses  
determining... based on the first testing hypothesis ([0129] – The adversary 22 may determine which tag symbol was sent by performing a sign test on yk); 
and further comprising: determining an i’th block of a second optimal threshold θi,Eve based on the second testing hypothesis ([0088] – the probability of the detection of the i’th block).
Baras fails to explicitly disclose
determining an i’th block of a first optimal threshold θi,Eve based on the first testing hypothesis.
k, in [0129] and further concepts of the adversary using brute force estimation, in [0130]. Therefore, it would have been obvious to try, by one of ordinary skill in the art before the effective fielding date of the invention, to use the similar features of determining an i’th block of a ... optimal threshold θi,... based on the ...testing hypothesis ([0085] – A threshold test is performed... the test statistic τi... [0087] – The threshold τ0 of this test is determined for a false alarm probably αaccording to the distribution τi.|H0  and [0108]-[0109] – Rayleigh block fading channel assumed... and [0110] – For the extended test, x is compared with a threshold ko that is set so that the false alarm probability does not exceed the new false alarm probability ... Neyman-Person Test) and incorporate it into the Baras’s concepts to thereby identify a determining an i’th block of a first optimal threshold θi,Eve based on the first testing hypothesis since there are a finite number of identified, predictable potential solutions (i.e. determining a false alarm probability estimate and determining an optimal threshold while making the file alarm probability) to the recognized need (i.e., false alarm probability for authenticity of a signal) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (i.e., designing a more robust security system).



Regarding Claim 8;
Baras discloses the method to Claim 7.
	Baras further discloses computing an i’th block of the second false alarm probability (PFA,I,Bob) such that PFA,I,Bob = PR(δi,Bob > θi,Bob|H20), as a function of the ... optimal threshold θi,Bob and the i’th block of the ... testing hypothesis δi,Bob ([0111] – Equation 36).
Baras fails to explicitly disclose:
 computing an i’th block of the second false alarm probability (PFA,I,Eve) such that PFA,I,Eve = PR(δi,Eve > θi,Eve|H10), as a function of the first optimal threshold θi,Eve and the i’th block of the first testing hypothesis δi,Eve; and 
	[concepts] of the first optimal threshold and  first testing hypothesis.... 
However, Baras does teach giving the adversary more opportunity to inject malicious blocks, in [0112] and further states that the adversary 22 may try to create his/her own messages and tags that he/she hopes will be accepted by the aware receiver 14. In this way, the adversary 22 tries to impersonate the sender 12, in [0123] and the adversary 22 may determine which tag symbol was sent by performing a sign test on yk, in [0129] and further concepts of the adversary using brute force estimation, in [0130]. Therefore, it would have been obvious to try, by one of ordinary skill in the art before the effective fielding date of the invention, to use the similar features of computing an i’th block of the second false alarm probability (PFA,I,...) such that PFA,I,Bob = PR(δi,Bob > θi,...|H20), as a function of the ... optimal threshold θi,... and the i’th block of the ... testing hypothesis δi,... ([0111] – Equation 36) and incorporate it into the Baras’s concepts to thereby identify computing an i’th block of the second false alarm probability (PFA,I,Eve) such that PFA,I,Eve = PR(δi,Eve > θi,Eve|H10), as a function of the first optimal threshold θi,Eve and the i’th block of the first testing hypothesis δi,Eve; and  [concepts] of the first optimal threshold and  first .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385. The examiner can normally be reached Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KARI L SCHMIDT/Primary Examiner, Art Unit 2439